UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-09105 New World Fund, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: October 31 Date of reporting period: July 31, 2012 Vincent P. Corti New World Fund, Inc. 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Mark D. Perlow K&L Gates LLP Four Embarcadero Center, Suite 1200 San Francisco, California94111 (Counsel for the Registrant) ITEM 1 – Schedule of Investments New World Fund® Investment portfolio July 31, 2012 unaudited Common stocks — 79.63% Shares Value CONSUMER DISCRETIONARY — 11.40% Truworths International Ltd. $ Hankook Tire Co., Ltd. Naspers Ltd., Class N Kia Motors Corp. Golden Eagle Retail Group Ltd. Tata Motors Ltd. Swatch Group Ltd, non-registered shares Swatch Group Ltd Toyota Motor Corp. Bayerische Motoren Werke AG Honda Motor Co., Ltd. Hyundai Mobis Co., Ltd. Li & Fung Ltd. Hero MotoCorp Ltd. Hyundai Motor Co. Modern Times Group MTG AB, Class B Melco Crown Entertainment Ltd. (ADR)1 Wynn Macau, Ltd. Arcos Dorados Holdings Inc., Class A Chow Sang Sang Holdings International Ltd. Zhongsheng Group Holdings Ltd. Mr Price Group Ltd. Nissan Motor Co., Ltd. Shangri-La Asia Ltd. Techtronic Industries Co. Ltd. Dongfeng Motor Group Co., Ltd., Class H Ctrip.com International, Ltd. (ADR)1 MGM China Holdings Ltd. REXLot Holdings Ltd. PT Astra International Tbk WPP PLC Nikon Corp. Parkson Holdings Bhd. Intercontinental Hotels Group PLC PPR SA Inchcape PLC Daimler AG Sands China Ltd. LG Electronics Inc. Desarrolladora Homex, SA de CV (ADR)1 General Motors Co.1 Maruti Suzuki India Ltd. Gourmet Master Co., Ltd. GOME Electrical Appliances Holding Ltd. CONSUMER STAPLES — 11.31% Nestlé SA OJSC Magnit (GDR) OJSC Magnit (GDR)2 Anheuser-Busch InBev NV Shoprite Holdings Ltd. Pernod Ricard SA SABMiller PLC Coca-Cola Co. Wal-Mart de México, SAB de CV, Series V (ADR) Wal-Mart de México, SAB de CV, Series V British American Tobacco PLC Coca-Cola Icecek AS, Class C China Resources Enterprise, Ltd. PepsiCo, Inc. M. Dias Branco SA, ordinary nominative United Breweries Ltd. Grupo Modelo, SAB de CV, Series C Grupo Nutresa SA United Spirits Ltd. Wumart Stores, Inc., Class H Danone SA L’Oréal SA, bonus shares3 L’Oréal SA, non-registered shares Unilever NV, depository receipts Henkel AG & Co. KGaA, nonvoting preferred Procter & Gamble Co. Kimberly-Clark de México, SAB de CV, Class A Cia. de Bebidas das Américas – AmBev, preferred nominative (ADR) Hengan International Group Co. Ltd. Japan Tobacco Inc. ITC Ltd. Wilmar International Ltd. Kraft Foods Inc., Class A Tingyi (Cayman Islands) Holding Corp. China Yurun Food Group Ltd. Avon Products, Inc. CP ALL PCL Olam International Ltd. Olam International Ltd.2 Adecoagro SA1 FINANCIALS — 9.25% Kasikornbank PCL Kasikornbank PCL, nonvoting depository receipt Itaú Unibanco Holding SA, preferred nominative Itaú Unibanco Holding SA, preferred nominative (ADR) Agricultural Bank of China, Class H PT Bank Rakyat Indonesia (Persero) Tbk Siam Commercial Bank PCL Bank of the Philippine Islands Sberbank of Russia (ADR) Itaúsa - Investimentos Itaú SA, preferred nominative Prudential PLC Banco Bilbao Vizcaya Argentaria, SA Housing Development Finance Corp. Ltd. American Tower Corp. Ping An Insurance (Group) Co. of China, Ltd., Class H HDFC Bank Ltd. AIA Group Ltd. Banco Santander (Brasil) SA, units Banco Santander (Brasil) SA, units (ADR) Kotak Mahindra Bank Ltd. Banco Bradesco SA, preferred nominative Industrial and Commercial Bank of China Ltd., Class H Türkiye Garanti Bankasi AS China Construction Bank Corp., Class H China Life Insurance Co. Ltd., Class H ACE Ltd. Bank of China Ltd., Class H Chongqing Rural Commercial Bank Co., Ltd., Class H Türkiye Is Bankasi AS, Class C OJSC NOMOS Bank (GDR)1,2 Banco Santander, SA Banco Santander, SA1,3 BR MALLS Participações SA, ordinary nominative Citigroup Inc. Bank Pekao SA BM&FBOVESPA SA, ordinary nominative IndusInd Bank Ltd. Bao Viet Holdings Longfor Properties Co. Ltd. ICICI Bank Ltd. C C Land Holdings Ltd. HEALTH CARE — 7.49% Novo Nordisk A/S, Class B Baxter International Inc. Amil Participações SA, ordinary nominative JSC Pharmstandard (GDR)1,4 JSC Pharmstandard (GDR)1,2,4 Teva Pharmaceutical Industries Ltd. (ADR) Cochlear Ltd. Hikma Pharmaceuticals PLC Grifols, SA, Class A1 Grifols, SA, Class B1 Novartis AG Shandong Weigao Group Medical Polymer Co. Ltd., Class H Bayer AG Life Healthcare Group Holdings Ltd. Krka, dd, Novo mesto Waters Corp.1 PT Kalbe Farma Tbk Richter Gedeon Nyrt Mindray Medical International Ltd., Class A (ADR) INDUSTRIALS — 7.42% International Container Terminal Services, Inc. Schneider Electric SA Cummins Inc. Beijing Enterprises Holdings Ltd. Intertek Group PLC JG Summit Holdings, Inc. Bureau Veritas SA Jardine Matheson Holdings Ltd. Aggreko PLC SGS SA United Technologies Corp. Johnson Electric Holdings Ltd. AirAsia Bhd. Atlas Copco AB, Class A Atlas Copco AB, Class B CCR SA, ordinary nominative Siemens AG Cebu Air, Inc. Container Corp. of India Ltd. KONE Oyj, Class B Shanghai Industrial Holdings Ltd. Legrand SA Komatsu Ltd. Koc Holding AS, Class B Hutchison Port Holdings Trust2 Hutchison Port Holdings Trust KBR, Inc. Prysmian SpA Nabtesco Corp. Vallourec SA Kühne + Nagel International AG Makita Corp. Kubota Corp. ASSA ABLOY AB, Class B PT Bakrie & Brothers Tbk1,3 Jain Irrigation Systems Ltd. INFORMATION TECHNOLOGY — 6.86% Samsung Electronics Co. Ltd. Samsung Electronics Co. Ltd., nonvoting preferred Mail.ru Group Ltd. (GDR)1 Tencent Holdings Ltd. Google Inc., Class A1 Baidu, Inc., Class A (ADR)1 NetEase, Inc. (ADR)1 Kingboard Chemical Holdings Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. Avago Technologies Ltd. Oracle Corp. HTC Corp. HOYA Corp. Yahoo! Inc.1 LG Display Co., Ltd.1 Infosys Ltd. AAC Technologies Holdings Inc. Spectris PLC Halma PLC KLA-Tencor Corp. TDK Corp. Murata Manufacturing Co., Ltd. Corning Inc. Kingboard Laminates Holdings Ltd. Infineon Technologies AG MediaTek Inc. SINA Corp.1 Digital China Holdings Ltd. Nokia Corp. Nokia Corp. (ADR) TELECOMMUNICATION SERVICES — 6.58% América Móvil, SAB de CV, Series L (ADR) América Móvil, SAB de CV, Series L MTN Group Ltd. SOFTBANK CORP. Turkcell Iletisim Hizmetleri AS1 Millicom International Cellular SA (SDR) PT XL Axiata Tbk China Communications Services Corp. Ltd., Class H China Telecom Corp. Ltd., Class H Philippine Long Distance Telephone Co. Telekomunikacja Polska SA Hellenic Telecommunications Organization SA1 OJSC Mobile TeleSystems (ADR) PT Indosat Tbk ENERGY — 6.43% InterOil Corp.1,4 Pacific Rubiales Energy Corp. Royal Dutch Shell PLC, Class B Royal Dutch Shell PLC, Class B (ADR) Oil Search Ltd. OAO Gazprom (ADR) Cobalt International Energy, Inc.1 Petróleo Brasileiro SA – Petrobras, ordinary nominative (ADR) Petróleo Brasileiro SA – Petrobras, preferred nominative (ADR) Saipem SpA, Class S Cairn India Ltd.1 Gulf Keystone Petroleum Ltd.1,2 Gulf Keystone Petroleum Ltd.1 Essar Energy PLC1 Noble Energy, Inc. China National Offshore Oil Corp. TOTAL SA TOTAL SA (ADR) INPEX CORP. Heritage Oil Ltd.1,3 Chevron Corp. Sasol Ltd. BP PLC Türkiye Petrol Rafinerileri AS Woodside Petroleum Ltd. Eni SpA Harvest Natural Resources, Inc.1 MATERIALS— 5.75% PT Semen Gresik (Persero) Tbk Linde AG Ambuja Cements Ltd. Givaudan SA Nitto Denko Corp. Orica Ltd. Celanese Corp., Series A Yara International ASA K+S AG PT Indocement Tunggal Prakarsa Tbk Potash Corp. of Saskatchewan Inc. Holcim Ltd Northam Platinum Ltd. Grasim Industries Ltd. Grasim Industries Ltd. (GDR)3 Israel Chemicals Ltd. ArcelorMittal Akzo Nobel NV Solvay NV Impala Platinum Holdings Ltd. African Minerals Ltd.1 Petropavlovsk PLC BHP Billiton PLC Sigma-Aldrich Corp. Vale SA, Class A, preferred nominative Vedanta Resources PLC Sinofert Holdings Ltd. Wacker Chemie AG Vicat S.A. Anhui Conch Cement Co. Ltd., Class H ACC Ltd. Duratex SA, ordinary nominative Aquarius Platinum Ltd. Sika AG, non-registered shares First Quantum Minerals Ltd. Formosa Chemicals & Fibre Corp. Cliffs Natural Resources Inc. Sino-Forest Corp.1,3 — UTILITIES — 2.65% ENN Energy Holdings Ltd. PT Perusahaan Gas Negara (Persero) Tbk Huaneng Power International, Inc. Class H Power Grid Corp. of India Ltd. Cheung Kong Infrastructure Holdings Ltd. CLP Holdings Ltd. Energy World Corp. Ltd.1 Cia. Energética de Minas Gerais – CEMIG, preferred nominative (ADR) Cia. Energética de Minas Gerais – CEMIG, preferred nominative EDP – Energias do Brasil SA PGE Polska Grupa Energetyczna SA NTPC Ltd. MISCELLANEOUS — 4.49% Other common stocks in initial period of acquisition Total common stocks (cost: $12,186,916,000) Value Warrants — 0.00% Shares ) INFORMATION TECHNOLOGY — 0.00% Kingboard Chemical Holdings Ltd., warrants, expire 20121 $ 4 Total warrants (cost: $0) 4 Convertible securities — 0.05% MISCELLANEOUS — 0.05% Other convertible securities in initial period of acquisition Total convertible securities (cost: $8,166,000) Principal amount Bonds & notes — 11.99% ) BONDS & NOTES OF GOVERNMENTS OUTSIDE THE U.S. — 9.49% United Mexican States Government Global, Series A, 6.375% 2013 $ United Mexican States Government, Series MI10, 8.00% 2013 MXN56,068 United Mexican States Government, Series MI10, 9.50% 2014 United Mexican States Government, Series M10, 8.00% 2015 United Mexican States Government Global, Series A, 5.625% 2017 $ United Mexican States Government 3.50% 20175 MXN130,194 United Mexican States Government 4.00% 20195 United Mexican States Government Global, Series A, 5.125% 2020 $ United Mexican States Government, Series M, 6.50% 2021 MXN250,000 United Mexican States Government Global, Series A, 3.625% 2022 $ United Mexican States Government Global, Series A, 6.05% 2040 United Mexican States Government Global, Series A, 5.75% 2110 Brazil (Federal Republic of) 6.00% 20155 BRL12,881 Brazil (Federal Republic of) 6.00% 20165 Brazil (Federal Republic of) Global 6.00% 2017 $ Brazil (Federal Republic of) 6.00% 20175 BRL18,238 Brazil (Federal Republic of) Global 8.00% 20186 $ Brazil (Federal Republic of) 6.00% 20185 BRL9,768 Brazil (Federal Republic of) Global 8.875% 2019 $ Brazil (Federal Republic of) 6.00% 20205 BRL22,247 Brazil (Federal Republic of) Global 4.875% 2021 $ Brazil (Federal Republic of) Global 12.50% 2022 BRL7,000 Brazil (Federal Republic of) Global 10.125% 2027 $ Brazil (Federal Republic of) Global 7.125% 2037 Brazil (Federal Republic of) Global 11.00% 2040 Brazil (Federal Republic of) Global 5.625% 2041 Brazil (Federal Republic of) 6.00% 20455 BRL27,909 Turkey (Republic of) 4.00% 20155 TRY28,941 Turkey (Republic of) 7.25% 2015 $ Turkey (Republic of) 10.00% 2015 TRY8,550 Turkey (Republic of) 7.00% 2016 $ Turkey (Republic of) 9.00% 2016 TRY1,500 Turkey (Republic of) 6.75% 2018 $ Turkey (Republic of) 7.00% 2019 Turkey (Republic of) 10.50% 2020 TRY1,500 Turkey (Republic of) 3.00% 20215 Turkey (Republic of) 5.625% 2021 $ Turkey (Republic of) 9.50% 2022 TRY54,300 Turkey (Republic of) 6.875% 2036 $ Philippines (Republic of), Series 743, 8.75% 2013 PHP461,650 Philippines (Republic of) 8.25% 2014 $ Philippines (Republic of) 9.375% 2017 Philippines (Republic of), Series 751, 5.00% 2018 PHP420,000 Philippines (Republic of) 5.875% 2018 Philippines (Republic of) 9.875% 2019 $ Philippines (Republic of) 4.95% 2021 PHP700,000 Philippines (Republic of) 6.375% 2022 Philippines (Republic of) 5.50% 2026 $ Philippines (Republic of) 7.75% 2031 Philippines (Republic of) 8.125% 2035 PHP84,000 Philippines (Republic of) 6.25% 2036 Colombia (Republic of) Global 8.25% 2014 $ Colombia (Republic of) Global 12.00% 2015 COP47,332,000 Colombia (Republic of) Global 7.375% 2017 $ Colombia (Republic of) Global 11.75% 2020 Colombia (Republic of) Global 4.375% 2021 Colombia (Republic of) Global 8.125% 2024 Colombia (Republic of) Global 9.85% 2027 COP15,134,000 Colombia (Republic of) Global 7.375% 2037 $ Indonesia (Republic of) 6.875% 2018 Indonesia (Republic of) 5.875% 2020 Indonesia (Republic of) 4.875% 20212 Indonesia (Republic of) 4.875% 2021 Indonesia (Republic of) 3.75% 2022 Indonesia (Republic of) 8.50% 2035 Indonesia (Republic of) 7.75% 20382 Hungarian Government, Series 19/A, 6.50% 2019 HUF750,000 Hungarian Government 6.25% 2020 $ Hungarian Government, Series 20A, 7.50% 2020 HUF4,965,000 Hungarian Government 6.375% 2021 $ Hungarian Government, Series 22A, 7.00% 2022 HUF1,600,000 Hungarian Government 7.625% 2041 $ Russian Federation 3.25% 20172 Russian Federation 5.00% 2020 Russian Federation 7.50% 20302,6 Russian Federation 7.50% 20306 South Africa (Republic of), Series R-203, 8.25% 2017 ZAR100,000 South Africa (Republic of) 6.875% 2019 $ South Africa (Republic of) 5.50% 2020 South Africa (Republic of), Series R-207, 7.25% 2020 ZAR78,000 South Africa (Republic of) 6.25% 2041 $ Venezuela (Republic of) 5.75% 2016 Venezuela (Republic of) 12.75% 20226 Venezuela (Republic of) 9.25% 2027 Venezuela (Republic of) 9.25% 2028 Peru (Republic of) 8.375% 2016 Peru (Republic of) 7.35% 2025 Peru (Republic of) 8.75% 2033 Peru (Republic of) 6.55% 20376 Polish Government, Series 0413, 5.25% 2013 PLN38,400 Polish Government, Series 0414, 5.75% 2014 Polish Government 3.875% 2015 $ Polish Government, Series 0415, 5.50% 2015 PLN27,300 Polish Government 6.375% 2019 $ Polish Government 5.00% 2022 Croatian Government 6.25% 20172 Croatian Government 6.75% 20192 Croatian Government 6.625% 2020 Croatian Government 6.625% 20202 Croatian Government 6.375% 20212 Chilean Government 3.875% 2020 Chilean Government 5.50% 2020 CLP4,600,000 Chilean Government 3.25% 2021 $ Argentina (Republic of) 7.00% 2015 Argentina (Republic of) 8.28% 20336,7 Argentina (Republic of) GDP-Linked 2035 Panama (Republic of) Global 7.125% 2026 Panama (Republic of) Global 8.875% 2027 Panama (Republic of) Global 9.375% 2029 Panama (Republic of) Global 6.70% 20366 Uruguay (Republic of) 4.375% 20285 UYU303,233 Dominican Republic 9.04% 20186 $ Dominican Republic 7.50% 20216 Dominican Republic 8.625% 20272,6 Bahrain Government 5.50% 2020 Bahrain Government 5.50% 20202 Nigeria (Republic of) 6.75% 20212 Egypt (Arab Republic of) 5.75% 20202 Egypt (Arab Republic of) 6.875% 2040 Ukraine Government 9.25% 20172 Pakistan Government 6.875% 2017 State of Qatar 6.40% 2040 ENERGY — 0.98% Gazprom OJSC 5.092% 20152 Gazprom OJSC 9.25% 2019 Gazprom OJSC, Series 9, 6.51% 2022 Gazprom OJSC 6.51% 20222 Gazprom OJSC 7.288% 2037 Petrobras International 5.75% 2020 Petrobras International 5.375% 2021 Pemex Project Funding Master Trust 4.875% 20222 Pemex Project Funding Master Trust, Series 13, 6.625% 2035 Pemex Project Funding Master Trust 6.50% 20412 Reliance Holdings Ltd. 4.50% 20202 Reliance Holdings Ltd. 5.40% 20222 PTT Exploration & Production Ltd 5.692% 20212 Ras Laffan Liquefied Natural Gas II 5.298% 20202,6 FINANCIALS — 0.86% HSBK (Europe) BV 7.25% 20212 Savings Bank of Kazakhstan JSC 7.25% 2021 Development Bank of Kazakhstan 5.50% 20152 Longfor Properties Co. Ltd. 9.50% 2016 VEB Finance Ltd. 6.902% 20202 VEB Finance Ltd. 6.80% 20252 BBVA Bancomer SA, junior subordinated 7.25% 2020 2 BBVA Bancomer SA 6.50% 20212 SB Capital SA 5.40% 2017 Dubai Holding Commercial Operations MTN Ltd. 4.75% 2014 € Dubai Holding Commercial Operations MTN Ltd. 6.00% 2017 £ Korea Development Bank 4.00% 2016 $ Korea Development Bank 3.50% 2017 Banco de Crédito del Perú 5.375% 20202 MATERIALS — 0.22% CEMEX Finance LLC 9.50% 20162 CEMEX, SAB de CV 9.00% 20182 CEMEX SA 9.25% 20202 CEMEX SA 9.25% 2020 Mongolian Mining Corp. 8.875% 20172 UTILITIES — 0.19% Eskom Holdings Ltd. 5.75% 20212 AES Panamá, SA 6.35% 20162 CEZ, a s 4.25% 20222 Enersis SA 7.375% 2014 CONSUMER STAPLES — 0.15% BFF International Ltd. 7.25% 20202 Brasil Foods SA 5.875% 20222 TELECOMMUNICATION SERVICES — 0.09% MTS International Funding Ltd. 8.625% 2020 América Móvil, SAB de CV 8.46% 2036 MXN28,000 INFORMATION TECHNOLOGY — 0.01% Samsung Electronics America, Inc., 1.75% 20172 $ Total bonds & notes (cost: $1,982,099,000) Short-term securities — 7.62% Freddie Mac 0.08%–0.18% due 8/14/2012–3/15/2013 Federal Home Loan Bank 0.12%–0.14% due 8/1–12/20/2012 U.S. Treasury Bills 0.118%–0.15% due 8/9/2012–1/24/2013 Fannie Mae 0.11%–0.175% due 8/28/2012–1/3/2013 BASF AG 0.18%–0.19% due 8/9–9/26/20122 Siemens Capital Co. LLC 0.16% due 9/4–9/10/20122 Novartis Securities Investment Ltd. 0.17% due 9/10–9/14/20122 British Columbia (Province of) 0.20% due 11/16/2012–1/2/2013 Westpac Banking Corp. 0.20%–0.23% due 8/2–9/25/20122 Toronto-Dominion Holdings USA Inc. 0.32% due 12/18/20122 GlaxoSmithKline Finance PLC 0.13% due 8/31/20122 Nestlé Capital Corp. 0.16% due 9/28/20122 Federal Farm Credit Banks 0.20% due 5/6/2013 American Honda Finance Corp. 0.17% due 8/10/2012 General Electric Co. 0.19% due 9/26/2012 Total short-term securities (cost: $1,407,925,000) Total investment securities (cost: $15,585,106,000) Other assets less liabilities Net assets $ As permitted by U.S. Securities and Exchange Commission regulations, “Miscellaneous” securities include holdings in their first year of acquisition that have not previously been publicly disclosed. 1Security did not produce income during the last 12 months. 2Acquired in a transaction exempt from registration under Rule 144A or section 4(2) of the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers.The total value of all such securities was $898,504,000, which represented 4.86% of thenet assets of the fund. 3Valued under fair value procedures adopted by authority of the board of directors. The total value of all such securities, including those in “Miscellaneous,”was $88,637,000, which represented .48% of the net assets of the fund. 4The fund owns 5% or more of the outstanding voting shares of this company. See the table below for additional information. 5Index-linked bond whose principal amount moves with a government price index. 6Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. 7Payment in kind; the issuer has the option of paying additional securities in lieu of cash. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund’s holdings in that company represent 5% or more of the outstanding voting shares. Further details on these holdings and related transactions during the ninemonths ended July 31, 2012, appear below. Beginning shares Additions Reductions Ending shares Dividend income ) Value of affiliates at 7/31/2012 ) InterOil Corp. — $ — $ JSC Pharmstandard (GDR) — — JSC Pharmstandard (GDR) — — — Heritage Oil Ltd.* — — — REXLot Holdings Ltd.* — — $ $ *Unaffiliated issuer at 7/31/2012. Valuation disclosures Capital Research and Management Company (“CRMC”), the fund’s investment adviser, values the fund’s investments at fair value as defined by accounting principles generally accepted in the United States of America. The net asset value of each share class of the fund is generally determined as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open.Security transactions are recorded by the fund as of the date the trades are executed with brokers. Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates supplied by one or more pricing vendors on the valuation date. Methods and inputs – The fund’s investment adviser uses the following methods and inputs to establish the fair value of the fund’s assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market on which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities When the fund’s investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and ask prices that are reasonably and timely available (or bid prices, if ask prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the fund’s investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Forward currency contracts are valued at the mean of representative quoted bid and ask prices, generally based on prices supplied by one or more pricing vendors. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the fund’s investment adviser are fair valued as determined in good faith under fair value guidelines adopted by authority of the fund’s board of directors as further described below. The investment adviser follows fair valuation guidelines, consistent with U.S. Securities and Exchange Commission rules and guidance, to consider relevant principles and factors when making fair value determinations. The investment adviser considers relevant indications of value that are reasonably and timely available to it in determining the fair value to be assigned to a particular security, such as the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. In addition, the closing prices of equity securities that trade in markets outside U.S. time zones may be adjusted to reflect significant events that occur after the close of local trading but before the net asset value of each share class of the fund is determined. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Processes and structure – The fund’sboard of directors has delegated authority to the fund’sinvestment adviser to make fair value determinations, subject to board oversight. The investment adviser has established a Joint Fair Valuation Committee (the “Fair Valuation Committee”) to administer, implement and oversee the fair valuation process, and to make fair value decisions. The Fair Valuation Committee regularly reviews its own fair value decisions, as well as decisions made under its standing instructions to the investment adviser’s valuation teams. The Fair Valuation Committee reviews changes in fair value measurements from period to period and may, as deemed appropriate, update the fair valuation guidelines to better reflect the results of back testing and address new or evolving issues. The Fair Valuation Committee reports any changes to the fair valuation guidelines to the board of directors with supplemental information to support the changes. The fund’s board and audit committee also regularly review reports that describe fair value determinations and methods. The fund’s investment adviser has also established a Fixed-Income Pricing Review Group to administer and oversee the fixed-income valuation process, including the use of fixed-income pricing vendors. This group regularly reviews pricing vendor information and market data. Pricing decisions, processes and controls over security valuation are also subject to additional internal reviews, including an annual control self-evaluation program facilitated by the investment adviser’s compliance group. Classifications – The fund’s investment adviser classifies the fund’s assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Certain securities trading outside the U.S. may transfer between Level 1 and Level 2 due to valuation adjustments resulting from significant market movements following the close of local trading.Level 3 values arebased on significant unobservable inputs that reflect the investment adviser’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presentsthe fund’s valuation levels as of July 31, 2012 (dollars in thousands): Investment securities Level 1* Level 2 Level 3 Total Assets: Common stocks: Consumer discretionary $ $
